UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 000-53669 NEOHYDRO TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 200 Centennial Avenue Suite 200 Piscataway, New Jersey 08854 (Address of principal executive offices, including zip code.) (877)241-0265 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] YesNo [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: [X] Yes No [] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.[X] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [X] Yes[] No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 73,490,000 as of June 30, 2009. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2009: $0.05. TABLE OF CONTENTS PART I Page Item 1.Business. Item 1A. Risk Factors. Item 1B. Unresolved Staff Comments. Item 2.Properties. Item 3.Legal Proceedings. Item 4.Submission of Matters to a Vote of Security Holders. PART II Item 5.Market For Common Stock and Related Stockholder Matters. Item 6.Selected Financial Data Item 7.Management’s Discussion and Analysis of Financial Condition or Plan ofOperation. PART III Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Item 8.Financial Statements and Supplementary Data. Item 9.Changes In and Disagreements With Accountants on Accounting and FinancialDisclosure Item 9A.Controls and Procedures Item 9B.Other Information Item 10.Directors, Executive Officers, Promoters and Control Persons; Compliance withSection 16(a) of the Exchange Act Item 11.Executive Compensation Item 12.Security Ownership of Certain Beneficial Owners and Management Item 13.Certain Relationships and Related Transactions, and Director Independence PART IV Item 14.Principal Accountant Fees and Services. Item 15.Exhibits, Financial Statement Schedules. PART I ITEM 1.BUSINESS General We were incorporated in the State of Nevada on November 13, 2007. We were engaged in the acquisition and exploration of mining properties and then we were engaged in the industrial waste water business. Now we are focused on “Green” technologies in the automotive, transportation, and power generation, focused initially on the light and heavy-duty trucking industry. We maintain our statutory registered industries agent's office at National Registered Agents, Inc. of NV, 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office is located at 200 Centennial Avenue, Suite 200, Piscataway, New Jersey 08854. Our telephone number is 732-377-2063.This is our mailing address as well. We have no revenues, have accumulated losses since inception, we have limitedoperations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our officer and director to fund operations. Background The Company acquired the Rio Lode Claim, which was located on November 24, 2007 and filed on December 7, 2007 in the Clark County recorder’s office in Las Vegas as File 081, Page 0010 in the official records book No. T20070212450.The Rio Lode Claim is located within Section 6, Township 25-S, Range 58-E, in the Yellow Pine Mining District of Clark County, Nevada.Since then the claims wererenewed until August 31, 2009 and were allowed to expire.Accordingly, we have not conducted any work on the property andterminated our mining operations altogether. On March 31, 2009, Neohydro Corp. terminated its licensing agreement with us as a result of our failure to comply with the funding schedule set out in Section 3.2 of the Licensing Agreement. On September 25, 2008 we reported in our Form 8-K that on September 22, 2008, we entered into a licensing agreement with Neohydro Corp., a Nevada corporation located in Houston Texas (“Neohydro Corp.”) and Dean Themy (“Themy”) whereby we were granted the exclusive worldwide marketing, distribution and distribution rights, along with patent and intellectual rights, to the Licensor's water sterilization technology for the treatment of industrial waste water in industries such as the oil and gas industry. Licensor reserved the sole and exclusive right to manufacture the Licensed Products. The price for the license was $500,000. No due date for payment, or interest provisions were specified in the agreement. In addition, the Company's majority stockholder and president transferred 14,560,000 shares of Company Common Stock to Themy, president of the Licensor. On September 10, 2008, Themy was appointed director of the Company. On September 22, 2008, Themy was appointed president of the Company. The agreement also provided for the payment of royalties to Licensor of 10% of sales of licensed products. The Company was also to use its best efforts to provide funding for business development of $1,400,000, $100,000 on or before September 26, 2008, $150,000 by October 15, 2008, $250,000 by October 30, 2008, $300,000 by January 15, 2009, $300,000 by April 15, 2009, and $300,000 by July 15, 2009. The Company was also to use its best efforts to provide funding of $1,000,000 for marketing. In the event of failure by the Company to fulfill any of its obligations under the agreement, the agreement was terminable by the Licensor with 60 days notice. In such event, the Company was to cease the sale and distribution of the licensed products and was to return or destroy documentation relating to Licensor intellectual property rights. We did not make any sales. We are no longer in either business. On June 8, 2009, the Company entered into a licensing agreement with Gene Peckover, a sole proprietor as president of Gene Vettes of Lynden, a Washington corporation (“Licensor”) to be formed wherein Licensor granted to the Company an exclusive license covering the territory of Canada and other such territories that shall be mutually agreed upon and the right to market and sell an environmental fuel efficient turbo technology called Green Interactive Hybrid System (“GIHS”).The term of the license is three years with automatic subsequent renewals subject to the following: 1. The Company must purchase and have operational one demonstration GIHS by December 31, 2009. 2. The Company must sell at least three GIHS units by December 31, 2009. 3. The Company must sell at least twenty-five GIHS units by December 31, 2010. 4. The Company must sell at least two hundred GIHS units by December 31, 2011. 5. The Company must sell at least five hundred GIHS units by December 31, 2012. Also on June 8, 2009, the Company entered into a fee agreement with Michael Kulcheski and Harry Gelbard wherein the Company agreed to issue Kulcheski 9,000,000 restricted shares of common stock and Gelbard 6,000,000 restricted shares of common stock in consideration of Kulcheski and Gelbard using reasonable commercial efforts to sell, market, distribute, and manufacture the GIHS license granted to the Company by the GIHS Licensor and to manage the development of our technology. On September 1, 2009, the Company incorporated Green Interactive Hybrid Technologies Canada Inc. “GIH Canada” in the Province of Alberta, Canada as a wholly owned subsidiary to better attract Canadian investment. On November 23, 2009 the License Agreement signed on June 8, 2009 was amended to reflect the following changes: 1) To purchase and have operational One Demonstration Unit by June 30, 2010. 2) To sell at least 3 units by December 31, 2010. 3) To sell at least 25 units by December 31, 2011. 4) To sell at least 200 units by December 31, 2012. 5) To sell at least 500 units by December 31, 2013. In addition to this change the License was amended to include the Licensor granting to the Licensee an exclusive license during the Term of this Agreement to include the territories of the European Union and Scandinavia. All other provisions of the Agreement dated the 8th day of June 2009 shall remain in full force and effect. General We are a Company specializing in the marketing, distribution and licensing of systems for the Green Interactive Hybrid System™ (GIHS). Neohydro is a Technology Company focused on “Green” technologies in the automotive, transportation, and power generation, focused initially on the light duty trucking industry. Neohydro has licensed a unique patented turbo hybrid system.This revolutionary Green Interactive Hybrid System™, the GIHS process, is the combination of the patented STS turbo device and the remote tuning proprietary software, which together creates more horsepower and greater engine efficiency.This license of the Green Interactive Hybrid System™ is proven to cause an engine to operate with less effort, less fuel consumption, and enhanced power.In addition, advanced tuning methods significantly decrease harmful emissions. Thus, increasing engine life as well as adding obvious economic benefits, and enhanced horsepower to many significantly underpowered vehicles, such as limousines and fleet vehicles where incremental cost for larger engines may not be an economically viable option. Advanced tuning methods also significantly decrease harmful emissions.In the case of most technological enhancements with vehicles, there are significant concerns about negating existing factory warranty protection.At present the Company’s technology is only engineered for one automobile manufacturer where it does not void the manufacturer’s warranty.However, plans are underway to engineer the technology to include other manufacturers as well. Neohydro’s licensed technology can be used in a variety of applications, which include commercial fleets of industrial vehicles and trucks, limousine and fleet vehicles, and marine crafts. Manufacturing& Assembly The patented STS turbo deviceis not manufactured by the Company.The units are purchased directly from Genes Vettes ofLynden, Washington and then are combined with the proprietary remote tuning software and together the GIHS is assembled.Currently all testing and retrofitting of any vehicles of the GIHS are been done by Gene Vettes, the Licensor of the technology.However, there are still future plans to establish an upfitting facility in Calgary, Alberta for the installation of the GIHS in new fleet vehicles as well as individual new consumer vehicles. The vehicles will be tuned remotely by the licensors head office over the internet with the licensors proprietary software. As the company expands more upfitting centers are envisioned to be located in major centers across the country. If the company is successful in raising additional capital, it will seek to purchase equipment it will require such as dynamometers, hoists, tools, hydraulic equipment, computers, and standard garage equipment. We anticipate spending monies for capital expenditures only for the retrofitting of a demonstration model in order to have a demonstration model available for customers in the Canadian market.At this point our market is limited to GM vehicle models fitted with the 5.3 liter V8 such as Silverado, Sierra and Avalanche trucks, Suburban, Yukon and Tahoe SUV’s, GM and Chevy vans as well as Corvettes. Marketing We are attempting to increaseour customer base through advertising and marketing and aggressively promote the demonstration vehicle. We plan on marketingthe licensed technology through trade shows, investment forums, and through demonstrations in the field. We are currently only allowed to market the licensed technology in the Canadian markets. We also promote the licensed technology through local car shows, our website at www.neohydrotechnology.com and through trade magazines, and newspapers. Patents and Trademarks We do not own any patents or trademarks, as the technology is a trade secret and is Licensed from Genes Vettes. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause us to change our plans. Currently, we do not intend to acquire other interests in any other business. Our business plan is solely to market and distribute “Green” technologies in the automotive, transportation, and power generation industries, focused initially on the light and heavy-duty trucking industry. Neohydro’s licensed patented turbo hybrid system, the Green Interactive Hybrid System™ is proven to assistan engine to operate more efficiently, with less effort, less fuel consumption, and enhanced horsepower. Thus increasing engine life as well as adding obvious economic benefits, and enhanced horsepower to many significantly underpowered vehicles, such as limousines and fleet vehicles where incremental cost for larger engines may not be an economically viable option. Advanced tuning methods also significantly decrease harmful emissions. In the case of most technological enhancements with vehicles, there are significant concerns about negating existing factory warranty protection. At present the Company’s technology is only engineered for one automobile manufacturer where it does not void the manufacturer’s warranty. Employees We currently have no employees other than our sole officer and director. We expect to use consultants, attorneys and accountants as necessary, and do not anticipate a need to engage any full-time employees. Our Office Our office is located at 200 Centennial Avenue, Suite 200, Piscataway, New Jersey 08854. Our telephone number is (877)241-0265.We lease the office from Office NJ of Piscataway on a month to month basis.Our monthly rental is $119. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Claim We own no properties.The mining claim we previously owned has expired. ITEM 3. LEGAL PROCEEDINGS We are not presently a party to any litigation. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the fourth quarter, there were no matters submitted to a vote of our shareholders. PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our stock was listed for trading on the OTC Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) in May, 2008 under the symbol “RRRS”. Fiscal Year High Bid Low Bid First Quarter 01-01-10 to 03-31-10 Fiscal Year High Bid Low Bid Fourth Quarter 10-01-09 to 12-31-09 Third Quarter 7-01-09 to 9-30-09 Second Quarter 4-01-09 to 6-30-09 First Quarter 1-01-09 to 3-31-09 Fiscal Year High Bid Low Bid Fourth Quarter 10-01-08 to 12-31-08 Third Quarter 7-01-08 to 9-30-08 Second Quarter 4-01-08 to 6-30-08 First Quarter 1-01-08 to 3-31-08 Holders As of December 31, 2009, we had approximately 8 shareholders of record of our common stock. Dividend Policy We have not declared any cash dividends.We do not intend to pay dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such asid and offer quotes, a dealers pread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-looking Statements This section of the report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a Development Stage Company, focused on“Green” technologies in the automotive, transportation, andpower generation industries, and, focused initially on the light -duty trucking industry, but we have not yet generated or realized any revenues from our business activities.Neohydro has licensed a unique patented turbo hybrid system.This revolutionary Green Interactive Hybrid System™ is proven to assistan engine to operate more efficiently, with less effort, less fuel consumption, and enhanced horsepower. Thus increasing engine life as well as adding obvious economic benefits, and enhanced horsepower to many significantly underpowered vehicles, such as limousines and fleet vehicles where incremental cost for larger engines may not be an economically viable option. Advanced tuning methods also significantly decrease harmful emissions. In the case of most technological enhancements with vehicles, there are significant concerns about negating existing factory warranty protection. At present the Company’s technology is only engineered for one automobile manufacture where it does not void the manufacturer’s warranty. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated in the near future. We have since terminated our mining operations and we are no longer in the business of treating wastewater. On June 8, 2009, the Company entered into a licensing agreement with Gene Peckover, a sole proprietor as president of Gene Vettes of Lynden, a Washington corporation (“Licensor”) to be formed wherein Licensor granted to the Company an exclusive license covering the territory of Canada and other such territories that shall be mutually agreed upon and the right to market and sell an environmental fuel efficient turbo technology called Green Interactive Hybrid System (“GIHS”).The term of the license is three years with automatic subsequent renewals subject to the following: 1. The Company must purchase and have operational one demonstration GIHS by December 31, 2009. 2. The Company must sell at least three GIHS units by December 31, 2009. 3. The Company must sell at least twenty-five GIHS units by December 31, 2010. 4. The Company must sell at least two hundred GIHS units by December 31, 2011. 5. The Company must sell at least five hundred GIHS units by December 31, 2012. On November 23, 2009 the licensor granted a six month extension to the terms of the License Agreement and added Europe and Scandinavia to the company’s territory by way of a duly executed Amendment to the License Agreement. The amended terms are as follows: 1. The Company must purchase and have operational one demonstration GIHS by June 30, 2010. 2. The Company must sell at least three GIHS units by December 31, 2010. 3. The Company must sell at least twenty-five GIHS units by December 31, 2011. 4. The Company must sell at least two hundred GIHS units by December 31, 2012. 5. The Company must sell at least five hundred GIHS units by December 31, 2013. All other provisions of the Agreement dated the 8th day of June 2009 remain in full force and effect. This revolutionary Green Interactive Hybrid System™ is proven to cause an engine to operate with less effort, less fuel consumption, and enhanced power.In addition, advanced tuning methods significantly decrease harmful emissions. To meet our need for cash we seek additional capital.If we obtain any purchase orders from our customers and if the purchase orders prove profitable, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not have enough money to complete our sales and marketing initiatives, we will have to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others. Our officers and directors are willing to loan us money except to cover expenses relating to the purchase of inventory in supplies and materials required to assemble the units at this time. At the present time, we are looking at arrangements to raise additional cash to fulfill our obligations to the License Agreement. If we need additional cash and can't raise it, we will either have to suspend activities until we do raise the cash, or cease activities entirely. Other than as described in this paragraph, we have no other financing plans. We no longer own a 100% interest in a Mineral Claim located in Clark County, Nevada.The claim was registered in the name of the company. The claim has not been renewed for an additional year and the Company allowed the claim toexpire on August 31, 2009. We lease our office space. We do not intend to hire additional employees at this time other than occasional temporary office staff as needed from time to time to assist in market research. Operations We have no revenues in the periods ended December 31, 2009 and 2008.In the twelve month periods ended December 31, 2009 and 2008, we incurred net losses of $(205,919) and $(637,507).From November 13, 2007 (inception date) to December 31, 2009 we incurred a net loss of $(870,218). General and administrative expenses relating to discontinued operations increased for the twelve months ended December 31, 2009 to approximately $178,872 from approximately $0.00 for the twelve month period ended December 31, 2008. The increase of $178,872was primarily due to increased legal and accounting, and is also related to the discontinued operations of our terminatedlicense for the industrial waste water system. On September 22, 2008, the Company entered into an agreement with Neohydro Corp. ("Licensor") and Dean Themy ("Themy") and acquired the exclusive worldwide marketing, distribution and distribution rights, along with patent and intellectual rights, to the Licensor's water sterilization technology for the treatment of industrial waste water The price for the license was $500,000. No due date for payment, or interest provisions were specified in the agreement. The Company initially capitalized the $500,000 license agreement cost and recorded amortization expense of $1,096 for the period September 22, 2008 to September 30, 2008 (using the straight line method over the estimated 10 year economic life of the agreement). As at September 30, 2008, the Company reviewed the remaining $498,904 carrying value of the license agreement costs for potential impairment. Considering all facts and circumstances, the Company concluded that it was not more likely than not that any of the $498,904 carrying cost were recoverable. Accordingly, the Company expensed a $498,904 provision for impairment of license agreement costs at September 30, 2008 and reduced the license agreement costs, net, to $0. On September 20, 2008, the Company decided to discontinue its mineral exploration business. On March 31, 2009, the License Agreement was terminated by the Licensor due to the Company’s failure to comply with funding schedules set forth in the agreement. Accordingly, the Company discontinued all operations related to the business of developing, marketing, selling and distributing products for the treatment of industrial water. The gain on disposal of discontinued operations relating to the water sterilization operations for the twelvemonths ended December 31, 2009 is summarized as follows: Discharge of accounts payable and accrued liabilities Total The results of operations of discontinued operations (relating to mineral exploration operations for the period December 14, 2007 to September 20, 2008 and water sterilization operations from September 22, 2008 to March 31, 2009 are summarized as follows: For the Year Ended December 31, For the Year Ended December 31, Period from November 13, 2007 (Date of Inception) to December 31, Revenue $– $– $– Costs and expenses Amortization of licence agreement costs – Impairment of licence agreement costs – General and administrative Total costs and expenses Net Loss $ (55,510) $ (637,507) $ (719,809) On September 1, 2009 we incorporated Green Interactive Hybrid Technologies Canada Inc. (GIH Technologies) in the Province of Alberta, Canada as a wholly owned subsidiary to better attract Canadian investment and as its primary location and focus. The positive environmental and economic benefits of the company’s products open the opportunity for the company to apply for a variety of governmental grants, both provincial and federal. These grants range from development capital at extremely favorable loan rates, to outright grant capital for development and subsequent production. Grant capital focuses on the furthering of green concepts and applications that, now and in the future, will result in significant increase in fuel efficiency, while reducing the carbon footprint. The high price of fossil fuel has brought to light the need for not only conservation, but also technologies that create efficiency of operation leading to direct fuel savings and decreased pollution. It is the Company’s intention to establish an R&D facility in Calgary to further the development of the company’s products and to benefit from government funding for R&D initiatives. The focus of the Company’s R&D will be to adapt the GIHS to other engine platforms, i.e. Light duty diesel trucks, stationary gas and diesel engines for the production of electricity and air compression, to aid the lucrative and demanding oil and gas arena, and marine engines, resulting in the same remarkable benefits in power, fuel economy with significant reduction in fossil fuel pollutants. On October 1, 2009, we completed a private placement of our common stock pursuant to Regulation S of the Securities Act of 1933 (the “Act”).We sold 500,000 units to one corporation and raised $100,000.Each unit consisted of one share of common stock; one series A warrant; and, one series B warrant.Each series A warrant is convertible into one share of common stock at a conversion price of $0.10 per warrant and each series B warrant is convertible into one share of common stock at a conversion price of $0.08 per warrant.The series A warrants are exercisable for a period of 36 months from October 1, 2009 and the series B warrants are exercisable for a period of 48 months from October 1, 2009.The transaction took place outside the United States of America and the purchaser was a non-US corporation as defined in Regulation S of the Act. Milestones We have one milestone for the next twelve months. It is to sell a sufficient number of GIHS systems to generate revenues in order to operate profitably. Other milestones are as follows: 1. Raise additional capital by the end of May 31, 2010. 2. We plan on changing our company name to better reflect our business. 3. Apply and obtain government grants and subsidies through the Canadian Subsidiary Company in the next 90 days. 4. Purchase the first demonstration GIHS system by the end of June 30, 2010. 5. Sell 3 GIHS systems by the end of December 31, 2010. 6. Establish a partnership or joint venture with a dealership in Alberta who will supply vehicles at fleet prices. 7.Begin R&D development through the Canadian Subsidiary Company on the GIHS, in order for the system to be compatible with other vehicle platforms. We have nominal cash at the present time and cannot operate until we raise additional capital. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have just completed our first quarter of our current operations as a company focused on “Green” technologies in the automotive, transportation, power generation, and, focused initially on the light -duty trucking industry and have not generated any revenues from activities. We cannot guarantee we will be successful in our business activities. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the sales cycle and manufacturing, and possible cost overruns due to price and cost increases in raw materials. To become profitable and competitive, we must sell a sufficient number of our GIHS systems to generate a profit. We have no assurance that future financing will be available to us in the future on satisfactory terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our activities. Equity financing could result in additional dilution to existing shareholders. From Inception on November 13, 2007 The Company acquired the Rio Lode Claim, which was located on November 24, 2007 and filed on December 7, 2007 in the Clark County recorder’s office in Las Vegas as File 081, Page 0010 in the official records book No. T20070212450.The Rio Lode Claim is located within Section 6, Township 25-S, Range 58-E, in the Yellow Pine Mining District of Clark County, Nevada.Since then the claims have been renewed until August 31, 2009.Accordingly, we have not conducted any work on the property and we have terminated our mining operations. On September 22, 2008, we entered into a licensing agreement with Neohydro Corp., a Nevada corporation located in Houston, Texas (“Neohydro Corp”) to use all of Neohydro Corp.’s patent and intellectual rights for the purpose of the exclusive worldwide marketing, distribution and licensing rights of the Business for the treatment of industrial waste water for industries.The Neohydro Corp.’s intellectual rights and trade secrets are directed at the use of water sterilization technology, which utilizes innovative high voltage electrolysis devices to transform water.The technology is able to change the nature of the water itself.The Company agreed to use its best efforts to provide funding for business development. On September 23, 2008, we completed a private placement for 250,000 units at $0.40 per unit for proceeds of $100,000. Each unit consists of one share of common stock and one Series A Warrant. Each Series A Warrant entitles the holder to purchase one share of common stock at $0.40 per share expiring three years from the closing date. The Company incurred finder’s fees of $10,000 in connection with the private placement. On March 31, 2009, Neohydro Corp. terminated its licensing agreement with us as a result of our failure to comply with the funding schedule set out in Section 3.2 of the Licensing Agreement.On September 25, 2008 we reported in our Form 8-K that on September 22, 2008, we entered into a licensing agreement with Neohydro Corp., a Nevada corporation located in Houston Texas (“Neohydro Corp.”) and Dean Themy (“Themy”) whereby we were granted a worldwide license from Neohydro Corp. to use its intellectual property rights for the purposes of developing, modifying, marketing, selling, offering or otherwise distributing products for the treatment of industrial water. Specifically excluded therefrom was the right to manufacture products. We also executed an non-compete agreement with Neohydro Corp. The fee for the license was $500,000, also, the Company was to use its best efforts to provide funding for business development of $1,400,000 payable as follows: $100,000 by September 26, 2008; $150,000 by October 15, 2008; $250,000 by October 30, 2008; $300,000 by January 15, 2009; $300,000 by April 15, 2009; and, $300,000 by July 15, 2009. In addition we were obligated to issue to Neohydro Corp. an amount of common stock equal to the value of 20% of our total outstanding common shares or approximately 14,560,000 restricted shares of common stock for this license. Also we were obligated to pay a royalty of 10% of the gross proceeds from the sale of products.We did not make any sales. We are no longer in either business. On April 22, 2009, the Company executed an Agreement and Release with Licensor and Themy. Themy returned the 14,560,000 shares of Company common stock transferred to him pursuant to the License Agreement. Also, Licensor and Themy released the Company from any liabilities and claims due them and agreed to hold harmless the Company from any and all claims by third parties which Themy incurred while affiliated with the Company. The Company released Licensor and Themy from any claims due to the Company and agreed to hold harmless Licensor and Themy from any claims. On June 8, 2009, the Company entered into a licensing agreement with Gene Peckover, a sole proprietor as president of Gene Vettes of Lynden, a Washington corporation (the “GIHS Licensor”) to be formed, wherein Licensor granted to the Company an exclusive license covering the territory of Canada and other such territories that shall be mutually agreed upon and the right to market and sell an environmental fuel efficient turbo technology called Green Interactive Hybrid System (“GIHS”).The term of the license is three years subject to the following: 1. The Company must purchase and have operational a demonstration GIHS by December 31, 2009. 2. The Company must sell at least 3 GIHS units by December 31, 2009. 3. The Company must sell at least 25 GIHS units by December 31, 2010. 4. The Company must sell at least 200 GIHS units by December 31, 2011. 5. The Company must sell at least 500 GIHS units by December 31, 2012. On November 23, 2009 the licensor granted a six month extension to the terms of the License Agreement and added Europe and Scandinavia to the company’s territory by way of a duly executed Amendment to the License Agreement. The amended terms are as follows: 1. The Company must purchase and have operational one demonstration GIHS by June 30, 2010. 2. The Company must sell at least three GIHS units by December 31, 2010. 3. The Company must sell at least twenty-five GIHS units by December 31, 2011. 4. The Company must sell at least two hundred GIHS units by December 31, 2012. 5. The Company must sell at least five hundred GIHS units by December 31, 2013. All other provisions of the Agreement dated the 8th day of June 2009 shall remain in full force and effect. On June 8, 2009, the Company entered into a fee agreement with Michael Kulcheski and Harry Gelbard wherein the Company agreed to issue Kulcheski 9,000,000 restricted shares of common stock and Gelbard 6,000,000 restricted shares of common stock in consideration of Kulcheski and Gelbard using reasonable commercial efforts to sell, market, distribute, and manufacture the GIHS license granted to the Company by the GIHS Licensor and to manage the development of our technology. On June 8, 2009, Kulcheski was appointed chief executive officer, chief financial officer and director of the Company. If the first and second milestones of the GIHS licensing agreement described in the preceding paragraph are not achieved, Kulcheski and Gelbard are to return the 15,000,000 shares of common stock held by them to the treasury of the Company. On October 1, 2009, we completed a private placement of our common stock pursuant to Regulation S of the Securities Act of 1933 (the “Act”). We sold 500,000 units to one corporation and raised $100,000. Each unit consisted of one share of common stock; one series A warrant; and, one series B warrant. Each series A warrant is convertible into one share of common stock at a conversion price of $0.10 per warrant and each series B warrant is convertible into one share of common stock at a conversion price of $0.08 per warrant. The series A warrants are exercisable for a period of 36 months from October 1, 2009 and the series B warrants are exercisable for a period of 48 months from October 1, 2009. The transaction took place outside the United States of America and the purchaser was a non-US corporation as defined in Regulation S of the Act. Liquidity and Capital Resources We do not have sufficient funds to operate. Future operating activities are expected to be funded by loans from our officers and directors. We owned a 100% interest in a Mineral Claim located in Clark County, Nevada, in consideration for $6,500. The claim was registered in the name of the company.The claim has not been renewed and the claim expired on August 31, 2009. In November, 2007,we issued 40,000,000 shares of common stock to our sole officer and director, Venugopal Rao Balla, pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933.The purchase price of the shares was $5,000.This was accounted for as an acquisition of shares.Venugopal Rao Balla covered some of our initial expenses by paying $125.00 for incorporation documents and $2,634.63 website support and operation costs.The amount owed to Mr. Ballais non-interest bearing, unsecured and due on demand.Further the agreement with Mr. Balla is oral and there is no written document evidencing the agreement. In December 2007, we issued 32,800,000 shares of common stock to 41 individuals in exchange for $41,000.The shares were issued pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. In April 2009, Dean Themy returned 14,560,000 shares to the Company. On June 8, 2009, the Company entered into a fee agreement with Michael Kulcheski and Harry Gelbard wherein the Company agreed to issue Kulcheski 9,000,000 restricted shares of common stock and Gelbard 6,000,000 restricted shares of common stock. As of December 31, 2009, our total assets were $39,118 and our total liabilities were $165,836. We lease our office space.We do not intend to hire additional employees at this time. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have just started our current operations and have not generated any revenues from activities. We cannot guarantee we will be successful in our business activities. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the sales cycle and manufacturing, and possible cost overruns due to price and cost increases in metals. We have no assurance that future financing will be available to us in the future on satisfactory terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our activities. Equity financing could result in additional dilution to existing shareholders. Recent accounting pronouncements In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate all references to pre-codification standards ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Neohydro Technologies Corp. (A Development Stage Company) December 31, 2009 Index REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMSF–1 CONSOLIDATD FINANCIAL STATEMENTS Consolidated Balance SheetsF–3 Consolidated Statements of OperationsF–4 Consolidated Statements of Stockholders’ Equity (Deficit)F–5 Consolidated Statements of Cash FlowsF–6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTSF–7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Neohydro Technologies Corp. (A Development Stage Company) Piscataway, New Jersey We have audited the accompanying consolidated balance sheet of Neohydro Technologies Corp. (A Development Stage Company) (the “Company”), as of December31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended and for the period from November 13, 2007 (Date of Inception) to December 31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements for the period from November 13, 2007 (Date of Inception) to December 31, 2008 were audited by other auditors whose report expressed an unqualified opinion on those consolidated financial statements. The consolidated financial statements for the period from November 13, 2007 (Date of Inception) to December 31, 2008 include total revenues of $-0- and a net loss of $637,507, respectively. Our opinion on the consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the period from November 13, 2007 (Date of Inception) to December 31, 2009, insofar as it relates to amounts from November 13, 2007 (Date of Inception) to December 31, 2008, is based solely on the report of other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Neohydro Technologies Corp. as of December31, 2009 and the consolidated results of their operations and their consolidated cash flows for the year then ended and for the period from November 13, 2007 (Date of Inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has not generated revenues since inception, has never paid dividends and is unlikely generate earnings in the immediate or foreseeable future. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to those matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. GBH CPA’s, PC www.gbhcpas.com Houston, Texas April 15, 2010 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Neohydro Technologies Corp. I have audited the accompanying balance sheet of Neohydro Technologies Corp. (the “Company”), a development stage company, as of December 31, 2008 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year ended December 31, 2008. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Neohydro Technologies Corp. as of December 31, 2008 and the results of its operations and cash flows for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s present financial condition raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in Note 1. The financial statements do not include any adjustments that might result from outcome of this uncertainty. MICHAEL T. STUDER CPAP.C. Michael T. Studer CPA P.C. Freeport, New York April 27, 2009 F-2 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Total current assets License agreement costs, net of accumulated amortization and allowance for impairment of $500,000 (Note 3) - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities Due to related party (Note 4) Loan payable (Note 5) - Convertible note, less unamortized discount of $31,893 (2008 - $Nil) (Note 6) - Derivative liability (Note 6) - Amount due Licensor of terminated license agreement (Note 3) - Total current liabilities Commitments - - Stockholders' Deficit Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, none issued and outstanding - - Common Stock, $0.00001 par value; authorized 800,000,000 shares, 58,990,000 and 73,050,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to financial statements F-3 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) For the year ended December 31, 2009 For the year ended December 31, 2008 Period from November 13, 2007 (Date of Inception) to December 31, Revenue $
